 1      WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                           No. CR-18-08221-PCT-SMB
10                         Plaintiff,                  ORDER
11 v.
12 Shane Tyreke Mann,
                     Defendant.
13
14
              The defendant appeared in court with counsel. Pursuant to 18 U.S.C. § 3148 a
15
        pretrial release revocation hearing was submitted on the record. The Court finds by clear
16
        and convincing evidence that the defendant has violated the terms of defendant’s
17
        previously imposed pretrial release conditions as alleged in the Petition to Revoke. After
18
        considering the factors set forth in 18 U.S.C. § 3142(g), the Court concludes there are no
19
        conditions or combination of conditions which will assure the defendant will not flee or
20
        pose a danger to the safety of other persons or the community and that if there were such
21
        conditions the defendant is unlikely to abide by such conditions.
22
              IT IS ORDERED that the defendant be detained.
23
              Dated this 22nd day of March, 2019.
24
25
26
27
28
